EXAMINER’S AMENDMENT
Election/Restrictions
Claim 1 is directed to an allowable product. Pursuant to the procedures set forth in MPEP § 821.04(B), Claims 9-15, directed to the process of making or using an allowable product, previously withdrawn without traverse from consideration in applicant’s Election filed 07/18/2022 as a result of the restriction requirement mailed 05/19/2022, are hereby rejoined and fully examined for patentability under 37 CFR 1.104.
Because all claims previously withdrawn from consideration under 37 CFR 1.142 have been rejoined, the restriction requirement as set forth in the Office action mailed on 05/19/2022 is hereby withdrawn. In view of the withdrawal of the restriction requirement as to the rejoined inventions, applicant(s) are advised that if any claim presented in a continuation or divisional application is anticipated by, or includes all the limitations of, a claim that is allowable in the present application, such claim may be subject to provisional statutory and/or nonstatutory double patenting rejections over the claims of the instant application. Once the restriction requirement is withdrawn, the provisions of 35 U.S.C. 121 are no longer applicable. See In re Ziegler, 443 F.2d 1211, 1215, 170 USPQ 129, 131-32 (CCPA 1971). See also MPEP § 804.01.

Furthermore, the restriction requirement between Species A-B as set forth in the Office action mailed on 05/19/2022 has been reconsidered in view of the allowability of Claims 1 & 9 pursuant to MPEP § 821.04(a). The restriction requirement is hereby withdrawn as to any claim that requires all the limitations of an allowable claim.  Specifically, the restriction requirement of 05/19/2022 is withdrawn.
In view of the above noted withdrawal of the restriction requirement, applicant is advised that if any claim presented in a continuation or divisional application is anticipated by, or includes all the limitations of, a claim that is allowable in the present application, such claim may be subject to provisional statutory and/or nonstatutory double patenting rejections over the claims of the instant application.
Once a restriction requirement is withdrawn, the provisions of 35 U.S.C. 121 are no longer applicable. See In re Ziegler, 443 F.2d 1211, 1215, 170 USPQ 129, 131-32 (CCPA 1971). See also MPEP § 804.01.

Drawings
The Examiner has reviewed and hereby approves Applicant’s Drawings filed 12/14/2020.

Amendments
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Applicant’s representative Seth S. Kim authorized this amendment during a telephone interview held 08/01/2022:
The application has been amended as follows: 
	Regarding the Specification:
Amend the Title to Recite the Following:
BOTTOM ORGANIC LIGHT-EMITTING DISPLAY DEVICE INCLUDING RED COLOR FILTER OVERLAPPING OUT-COUPLING ENHANCING MEMBERS, AND MANUFACTURING METHOD THEREOF

The following listing of claims hereby replaces all prior listings of claims:

(Currently Amended) An organic light-emitting display device comprising:
a thin-film transistor layer disposed on a substrate, and including a thin-film transistor corresponding to each of a plurality of sub-pixel regions, the thin-film transistor including a gate electrode, a source electrode, and a drain electrode;
a color filter layer disposed on the thin-film transistor layer and corresponding to each sub-pixel region, the color filter layer including a red color filter, a green color filter, and a blue color filter;
an organic light-emitting element disposed on the color filter layer; and
a plurality of out-coupling enhancing members formed in the thin-film transistor layer,
wherein the plurality of out-coupling enhancing members are spaced from each other at a predetermined spacing and each of the plurality of out-coupling enhancing members extends in a stripe shape, and
wherein the plurality of out-coupling enhancing members vertically overlap the red color filter.

(Currently Amended) The organic light-emitting display device of claim 1, wherein each of the plurality of out-coupling enhancing members is made of a copper metal.

(Currently Amended) The organic light-emitting display device of claim 1, wherein each of the plurality of out-coupling enhancing members has a width of approximately 0.3 μm or smaller, and a height of approximately 0.4 μm to 0.6 μm, and the predetermined spacing is in a range of approximately 0.2 μm to 1 μm.

(Currently Amended) The organic light-emitting display device of claim 1, wherein the plurality of out-coupling enhancing members are flush with the gate electrode on the substrate.

(Currently Amended) The organic light-emitting display device of claim 1, wherein the plurality of out-coupling enhancing members are flush with the source electrode and the drain electrode on the substrate.

(Currently Amended) The organic light-emitting display device of claim 4, wherein the plurality of out-coupling enhancing members and the gate electrode are made of a copper metal.

(Currently Amended) The organic light-emitting display device of claim 5, wherein the out-coupling enhancing members and the source electrode and the drain electrode are made of a copper metal.

(Original) The organic light-emitting display device of claim 1, wherein the organic light-emitting display device has a bottom light-emitting structure in which light from the organic light-emitting element is emitted toward the substrate.

(Currently Amended) A method for manufacturing an organic light-emitting display device, the method comprising:
providing a thin-film transistor corresponding to each of a plurality of sub-pixel regions on a substrate, and providing a plurality of out-coupling enhancing members on the substrate,
wherein the thin-film transistor includes a gate electrode, a source electrode, and a drain electrode, and
wherein the plurality of out-coupling enhancing members are spaced from each other at a predetermined spacing and each of the plurality of out-coupling enhancing members extends in a stripe shape;
providing a protective layer on the substrate to cover the thin-film transistor and the plurality of out-coupling enhancing members;
providing a red color filter, a green color filter, and a blue color filter on the protective layer;
covering the red color filter, the green color filter, and the blue color filter with a planarization layer; and
providing an organic light-emitting element on the planarization layer,
wherein the plurality of out-coupling enhancing members vertically overlap the red color filter.

(Currently Amended) The method of claim 9, wherein each of the plurality of out-coupling enhancing members is made of a copper metal.

(Currently Amended) The method of claim 9, wherein each of the plurality of out-coupling enhancing members has a width of approximately 0.3 μm or smaller, and a height of approximately 0.4 μm to 0.6 μm, and the predetermined spacing is in a range of approximately 0.2 μm to 1 μm.

(Currently Amended) The method of claim 9, wherein the gate electrode and the plurality of out-coupling enhancing members are formed at a same time.

(Currently Amended) The method of claim 9, wherein the source electrode, the drain electrode, and the plurality of out-coupling enhancing members are formed at a same time.

(Currently Amended) The method of claim 12, wherein the gate electrode and the plurality of out-coupling enhancing members are made of a copper metal.

(Currently Amended) The method of claim 13, wherein the source electrode, the drain electrode and the plurality of out-coupling enhancing members are made of a copper metal.

Closest Prior Art of Record
The examiner’s thorough search of the prior art yielded the following references, which are deemed most relevant to the patentability of the claimed invention:
See attached PTO-892 Notice of References Cited.


REASONS FOR ALLOWANCE
The following is an examiner’s statement of reasons for allowance:
Claims 1-15 are allowed because the closest prior art of record (i.e. see attached PTO-892) neither anticipates nor renders obvious the limitations of independent Claims 1 & 9, each similarly including an organic light-emitting display device or manufacturing method thereof comprising, inter alia (see Applicant’s Fig. 12 for reference): 
a color filter layer disposed on the thin-film transistor layer and including a red color filter, a green color filter, and a blue color filter;
an organic light-emitting element disposed on the color filter layer; and
a plurality of out-coupling enhancing members formed in the thin-film transistor layer, wherein the plurality of out-coupling enhancing members are spaced from each other at a predetermined spacing, extend in a stripe shape, and vertically overlap the red color filter,
in combination with the other structural limitations as claimed.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MATTHEW E GORDON whose telephone number is (571)270-7432.  The examiner can normally be reached on M-F 9 a.m. - 6 a.m..
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.  
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Thao X Le can be reached on 5712721708.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/Matthew E. Gordon/Primary Examiner, Art Unit 2892